Citation Nr: 0201151	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  00-20 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for ruptured bowel 
claimed to have been caused by exposure to mustard agent.

2.  Entitlement to service connection for amputation of the 
lower legs claimed to have been caused by exposure to mustard 
agent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from January 1953 to January 
1955.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a May 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In May 2001, the Board remanded 
this case for additional development.  Additional development 
has been accomplished and the case is now before the Board 
for a decision.


FINDINGS OF FACT

1.  The veteran did not have full-body exposure to mustard 
chemical agent in service, but some of the liquid agent 
splattered on him.

2.  A ruptured bowel, which occurred many years after 
separation from service,  is not due to mustard agent 
exposure in service.

3.  Amputation of the lower legs, which occurred many years 
after separation from service, is not due to mustard agent 
exposure in service.


CONCLUSIONS OF LAW

1.  The veteran's bowel rupture was not incurred in service 
or as a result of exposure to mustard agent in service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303(a), 3.316  (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


2.  The amputation of the veteran's lower legs was not 
incurred in service or as a result of exposure to mustard 
agent in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303(a), 3.316 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records do not indicate 
treatment for or diagnosis of any disorder of the bowel or 
the lower extremities.  His separation physical, dated in 
January 1955, noted no abnormalities of the skin, lower 
extremities, or abdomen and viscera.  

The Board notes that the veteran asserts that he was exposed 
to mustard agent in service, and that as a result, he had a 
bowel rupture and required amputation of the lower 
extremities.  In an April 2000 statement, the veteran 
indicated that as a result of a liquid mustard agent spill in 
service, his stomach and legs were "severely burned causing 
irreparable damage to skin tissue, nerves[,] and blood 
vessels."  He reported that he was treated in service for 
skin blisters and sores, and contended that the injury 
sustained then marked the onset of medical problems, 
including "a ruptured bowel and amputation of both legs."  

While the service medical records do not document such 
exposure, the veteran has submitted other document in support 
of his allegation.  A letter from retired Army Lieutenant 
Colonel G.M.A., dated in January 2000, indicates that the 
Lieutenant Colonel commanded the 66th Chemical Company to 
which the veteran was assigned.  The unit was tasked to drain 
mustard agent from chemical munitions, and the veteran and 
others were assigned to the detail.  During the operation, 
some of the liquid chemical agent splattered onto the veteran 
and another soldier.  The veteran sustained chemical blister 
burns and was taken to the Ft. McClellan Station Hospital for 
treatment.  Based on this letter, the Board concedes that the 
mustard agent exposure that has been described occurred in 
service.  Thus, further development to verify the veteran's 
assertion on this matter is unnecessary.

Post-service medical records indicate that a VA examination 
was conducted in September 1955.  Report of the examination 
indicates that no significant skin abnormalities were found.  
Examination of the digestive system noted no palpable masses, 
tenderness, or guarding or rigidity of the abdominal muscles.  
Examination of the musculoskeletal system noted no atrophies, 
asymmetries, or deformities.    

In August 1972, the veteran was hospitalized at a VA hospital 
for treatment of unrelated disorders.  Routine diagnostic 
studies during hospitalization revealed elevated blood sugar.  
A glucose tolerance test confirmed the diagnosis of diabetes 
mellitus.

A VA examination report dated in November 1990 indicates that 
the veteran's skin was clear, that his abdomen was soft, and 
that there was a midline abdominal scar from a 1960 
pyloroplasty and vagotomy.  Report of an orthopedic 
evaluation, also dated in November 1990, noted a twenty-year 
history of diabetes mellitus.  It was noted that there was a 
prosthesis at the left lower extremity as a result of a 
January 1990 below-the-knee amputation for vascular problems 
secondary to diabetes mellitus.

A VA hospital report, dated in July 1998, indicates that the 
veteran underwent a colectomy in 1997.  A VA treatment report 
dated in April 1999 indicates that in August 1998, the 
veteran underwent a colon resection for colon cancer.  He had 
chemotherapy following that.  A June 1999 treatment report 
indicates that the veteran had a history of colon cancer, and 
was status post colon resection and adjuvant chemotherapy in 
1997.

Private medical records dated in August 1999 indicate that 
the veteran presented with a large (4 inch by 2 inch), 
cellulitic ulcer, secondary to a chemical burn, that extended 
to the tendons of the right lower extremity.  The veteran 
reported that, following a bypass graft, he developed an 
ulcer in the right leg that would not heal.  In order to 
"kill the germs," he poured Clorox bleach onto the ulcer.  
The veteran underwent a right above-the-knee amputation at 
that time.

In an April 2000 letter to the veteran, the RO explained the 
evidence needed to substantiate the claim.

An October 2000 letter advised the veteran that he had 90 
days to submit, directly to the Board, any additional 
evidence he had.

In May 2001, the Board remanded this case for review by a VA 
physician and an opinion by same regarding the likelihood of 
an etiologic relationship between exposure to mustard agent 
in service and the lower extremity amputations and bowel 
rupture.

In a June 2001 letter to the veteran, the RO again explained 
the evidence needed to substantiate the claim.

Report of a VA medical opinion, dated in August 2001, 
indicates that the physician reviewed the veteran's file.  It 
was noted that physical examination in January 1955 did not 
indicate any residuals of mustard gas burns to the  lower 
extremities; there was no report of scarring or skin changes 
at that time.  The physician noted the veteran's long history 
of diabetes mellitus and peripheral artery disease, and found 
that the lower extremity amputations resulted from the 
peripheral artery disease, which was secondary to diabetes 
mellitus.  The physician opined that exposure to mustard 
agent during service did not contribute to the amputation of 
the veteran's lower extremities or to the condition that led 
to the veteran's colon resection.

A November 2001 letter advised the veteran that he had 90 
days to submit, directly to the Board, any additional 
evidence he had.


Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed the Veterans Claims Assistance Act 
of 2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West Supp. 2001)).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the record indicates that in an April 2000 
letter, the RO advised the veteran of the evidence needed to 
substantiate his claim.  The veteran replied several days 
later with a statement wherein he set forth his contentions 
and listed the health care facilities where he had been 
treated.  The May 2000 RO decision, a copy of which was sent 
the veteran, denied the claims and explained the reasons 
therefore.  The case was reviewed by a Decision Review 
Officer who, in late June, issued a Statement of the Case 
that set forth the applicable law in addition to the reasons 
the claims had been denied.  The May 2001 Board remand noted 
that there was no medical evidence that addressed 
specifically the question of whether there was any etiologic 
relationship between the veteran's claimed disabilities and 
mustard agent contamination in service; the Board remanded 
the case for just such an opinion.  In a June 2001 letter, 
the RO addressed the requirements of the VCAA as they applied 
to this case.  An August 2001 Supplemental Statement of the 
Case again set forth the applicable law and reflected 
consideration of the medical opinion received earlier that 
month pursuant to the Board remand.

The claim file includes the veteran's service medical 
records, VA treatment records and examination reports, and 
treatment records from physicians and health care facilities 
the veteran identified.  In his April 2000 response to the RO 
letter earlier that month, the veteran stated that he was 
seeking an opinion from his physician, but he has not 
submitted such evidence.  In his June 2000 Notice of 
Disagreement, the veteran stated that he continued to 
"gather medical evidence/opinion" in support of his claim, 
but he has not submitted any such evidence.  Finally, in 
letters dated in October 2000 and November 2001, the RO 
advised the veteran that his case was being sent to the 
Board, and invited him to submit any additional evidence he 
had directly to the Board, but he has not submitted any such 
evidence.

In view of the foregoing, the Board finds that VA has 
satisfied the notice and duty-to-assist provisions of VCAA 
and 38 C.F.R. § 3.159, and we turn now to an analysis of the 
evidence and the applicable law.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  In 
deciding claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

In some cases, one of which is disability resulting from 
exposure to mustard agent, evidence of the etiologic 
relationship is aided by presumption.  That is, service 
connection is granted a veteran who had full-body exposure to 
mustard agent, and who subsequently develops certain eye 
disorders, certain cancers or obstructive or chronic 
inflammatory diseases of the respiratory system, certain 
cancers of the skin, or acute nonlymphocytic leukemia, except 
that service connection is not granted if there is 
affirmative evidence of an intervening cause.  38 C.F.R. 
§ 3.316.    

In this case, the evidence shows that the veteran did not 
sustain full-body exposure to mustard agent, and that he has 
not been diagnosed with any of the disorders attributed to 
such exposure under 38 C.F.R. § 3.316.  Thus, the veteran is 
not entitled to service connection, on a presumptive basis, 
for bilateral lower leg amputations or for a ruptured bowel 
claimed to have been caused by exposure to mustard agent in 
service.

Nevertheless, since the regulations do not operate to exclude 
the traditional approach to service connection claims, 
service connection may be established, without the benefit of 
a legal presumption, by evidence that the veteran was exposed 
to mustard agent in service together with medical evidence 
that he has a disorder etiologically related thereto.  
38 U.S.C.A. § 1110; Combee v. Brown, 34 F.3d 1039, 1043-5 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997); McCartt v. West, 12 Vet. App. 164, 167 (1999); 
38 C.F.R. § 3.303(d).  However, none of the medical evidence 
in this case relates the veteran's bowel rupture or bilateral 
leg amputations to exposure to mustard agent.  The 
uncontroverted medical evidence, particularly the August 2001 
VA medical opinion, shows that neither the veteran's leg 
amputations nor his bowel rupture are related to exposure to 
mustard agent in service.  The medical evidence indicates 
that these conditions are secondary to diabetes mellitus, 
peripheral artery disease, and colon cancer.  Service 
connection is not in effect for diabetes mellitus, colon 
cancer, or peripheral vascular disease.  Indeed, the veteran 
has not claimed service connection for any of these 
conditions.  Further, the evidence of record does not show 
that a bowel condition or amputation of the lower legs was 
shown in service; rather, these conditions were incurred many 
years after separation from service.  Accordingly, the 
veteran is not entitled to service connection, on a direct or 
presumptive basis, for bilateral lower leg amputations or for 
a ruptured bowel claimed to have been caused by exposure to 
mustard agent in service.



ORDER

Service connection for ruptured bowel, claimed to have been 
caused by exposure to mustard agent, is denied.

Service connection for amputation of the lower legs, claimed 
to have been caused by exposure to mustard agent, is denied.




		
	T.M. SALARI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meantime, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA-accredited 
representative to charge you a fee for representing you.


 

